DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 12/11/2020 are acknowledged.  Claims 1, 7, 9, 20, and 25 are amended.  Claims 14 and 16-17 are cancelled.  New claim 39 is added.  Claims 1-13, 15, and 18-39 are pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-13, 15, 18-32, and 39 are currently under examination.

Objections Withdrawn
The objection to the description of the drawings is withdrawn.  Applicant correctly points out that there is no Figure 15A or 15B.

The objection to claim 9 because of informalities is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 1-13 and 16-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 7-8 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The rejection of claims 1-13 and 16-32 under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al (US Patent Application Publication 2014/0227723; IDS filed 4/12/2019) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-18, 20-22, 24, 27-30 and 32 under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al (US Patent Application Publication 2015/0173883; IDS filed 4/12/2019) is withdrawn in light of applicant’s amendment thereto.

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite because it requires a linker with the sequence of SEQ ID NO:9 and requires the linker to have a mutation. One cannot have the sequence of SEQ ID NO:9 as well has having a mutated version of SEQ ID NO:9.  Amending the claim to read “wherein the linker comprises the amino acid sequence of SEQ ID NO:9 with a mutation at residue 82 or 232” would overcome this rejection.
Claim 8 is indefinite because the parent claim requires a linker with the sequence of SEQ ID NO:9 and a mutated version of SEQ ID NO:9.  In addition, claim 8 lists a mutation from 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 18-32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (US Patent Application Publication 2014/0227723; IDS filed 4/12/2019) in view of Ingber et al (US Patent Application Publication 2015/0173883; IDS filed 4/12/2019).
The instant claims are drawn to molecules comprising a carbohydrate recognition domain of CD209 wherein the CRD comprises the amino acid sequence of SEQ ID NO:24 or 25 and at least one linker attached to the CRD for conjugation with a surface of a substrate and wherein the molecule is conjugated with a surface of a substrate and the substrate is a nanoparticle having a size ranging from about 10nm to about 1000nm.
Ingber ‘723 disclose microbe-targeting molecules which comprise the carbohydrate binding region of a mannose-binding lectin linked to a portion of a Fc region which can be conjugated to a substrate such as a microbead (see abstract).  The lectin can be DC-SIGN, which is CD209 (see paragraph 0072).  The linker is adapted to provide flexibility and orientation of the CRD to bind to a microbe surface (see paragraph 0482).  The Fc region comprises at least one of a hinge region, a CH2 region, or a CH3 region and can comprise SEQ ID NO:9 (which matches the instant SEQ ID NO:9) with a mutation at residue 82 from asparagine to aspartic acid or a mutation from lysine to alanine at residue 232 (see paragraphs 0487, 0493, and 0521).  The disclosed SEQ ID NO:9 contains alanine at residue 232; therefore, it comprises the instant SEQ ID NO:9.  The molecule comprises a substrate-binding domain adapted for orienting the microbe surface-binding domain away from the substrate (see paragraph 0469).  The substrate binding domain can comprise an amine or an oligopeptide comprising an amino acid sequence of AKT (see paragraphs 0480-0481).  The molecule is fused to an antimicrobial agent (see paragraph 0643).  The molecules comprise a detectable label (see paragraph 0498).  Ingber et al also 
Ingber ‘723 differs from the instant invention in that the CRD of CD209 is not discloses as SEQ ID NO:25 or 25 and the molecules is not disclosed as having the sequence of SEQ ID NO:40 or 41.
Ingber ‘883 disclose microbe-binding molecules which contain a microbe surface-binding domain that comprises a carbohydrate recognition domain attached to a linker and a substrate binding domain (see paragraphs 0126 and 0144-0145).  The carbohydrate recognition domain can be DC-SIGN (CD209), with the sequence of SEQ ID NO:24 or L-SIGN with the sequence of SEQ ID NO:25 (see paragraphs 0130 and 0177-0180).  The linker is an Fc fragment with a hinge, CH2, and CH3 domain and is adapted to have flexibility such that it can allow for a microbe surface-binging domain to orient to allow binding to a microbe surface (see paragraph 0208 and 0213).  The linker can have the sequence of SEQ ID NO:9 or SEQ ID NO:9 with a lysine to alanine mutation at residue 232 of SEQ ID NO:9 (see paragraphs 0216 and 0223).  The molecule contains a substrate binding domain adapted for orienting the microbe binding domain away from the substrate surface and which comprises an amine or oligopeptide comprising the amino acid sequence AKT (see paragraphs 0144-0146).  The molecule further comprises an antimicrobial peptide and can comprise a detectable label (see paragraphs 0162 and 0216).  The molecule can have the sequence of SEQ ID NO:40 or 41 (see Table 3, SEQ ID NOs 40-41).
.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645